DETAILED ACTION
	Applicant's response, filed 21 April 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 and 12-19 are currently pending and under exam.
	Claims 11 and 20 have been cancelled.
	Claims 1-7, 10, 12-14, and 19 are currently amended.

Specification
	A.  Abstract:  The outstanding objections to the Abstract are withdrawn in view of the amendments submitted herein.
	B. Disclosure and Incorporation by Reference:  The outstanding disclosure objection is withdrawn in view of the amendments submitted herein.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action, with any newly recited portions herein necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method and apparatus.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and methods of organizing human activity (managing personal behavior or relationships or interactions between people). 
The claim steps to abstract ideas are as follows: 
	Independent Claim 1:  “tracking the behavioral profile content for the particular individual over a period of time”; “identifying or predicting…a change in omic state…based…on…one or more entries of the bio-ledger, the behavioral profile content for the particular individual, or the one or more entries from the biosphere ledger”
	Claim 4: “writing…parameters…to the bio-ledger and/or the biosphere ledger…”
Claim 6: “training…to identify one or more relationships between the particular behavioral profile content…and one or more omics changes…based on…entries”
Claim 9: “machine learning…to generate the behavioral profile”
	Claim 10: “generating parameters representative of more or more recommended actions directed to the improvement of a future omic state…”
	Independent Claim 12: “read from and/or write to one or more entries of a bio-ledger and/or biosphere ledger…:; “generate…states representative of behavioral profile content…”; “identify or predict…a change in omic state…”
	Claim 18: “identify or predict…the change in omic state for the particular individual…to identify one or more relationships between behavioral profile content”
	Claim 19: “generate…states indicative of one or more recommendations for the particular user based on behavioral profile content…”
Hence, the claims, including those dependent from claims 1 and 12, explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or organization of human activity (ledger entries) because the steps involve nothing more than instructions for a user to obtain states that include behavioral profile content for an individual and track the behavioral profile content over time to then identify or predict a change in omic state based on the received data (bio-ledger or biosphere or behavior).  Save for generic computer operations in the claim directed to “processors, communication interface, signal transmission and storage, there are no specifics as to the methodology involved in “generating” and “tracking” and thus, under the BRI, one could simply, for example, receive a list of data from bio-ledger and biosphere ledger and behavioral information and use said data to make a prediction, for example, based on the given data and reasonably do so using pen and paper.  Other steps, directed to machine learning do not provide for any training parameters or specific algorithms and thus are intended in the claim.  For example, claim 7 includes that identification or prediction includes machine learning training to identify relationships, without any steps wherein said training is implemented.  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be further examined to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims are found to recite the following additional elements:
Claim 1: “obtaining, at a communication interface…via a network, one or more signal packets…wherein the obtaining the one or more signal packets includes obtaining at the bio-smart device one or more communication, security and/or cryptographic parameters from an intermediary device…”; “obtaining…signals…using processors…”; “processing the one or more signals”; “storing the one or more signals”
Claims 2-3 further provide for the types of data in the bio-ledger and/or biosphere entries and for the “individual”, respectively.  
Claim 5: includes communication and device parameters of a generic computing system 
Claim 6: includes steps of computer allocation
Claim 12: “apparatus…communication interface to read and/or write…stored at a…device”; “processor to generate signals…”
Claim 13: provides for the operation of the processor to communicate via a communications interface 
Claim 14: provides for operation of the processor to “allocate” resources
Claim 15: includes communication interface processes
Claim 16-17: further limit the type of data of the biolegder and omic content, respectively.
Claim 18: directed to identification steps .  It is noted that the processor “to train” is merely intended as no actual training takes place in the claim
Claim 19: includes steps to the processor generation of signals and recommendation provisions.
With respect to the above listed additional elements in the claims, those steps directed to data gathering, such as “obtaining…data of a bio-smart device” and “wherein obtaining the signal packets includes obtaining…parameters from an intermediary device” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps above directed to additional non-abstract elements of “processor; computer; storage, signal propagation, intermediary device, transmission, and/or machine learning etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than a generic computer processing techniques which perform the functions that constitute the abstract idea.  Hence, these steps are viewed as mere instructions to apply the abstract idea using a computer, but do not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is here determined that because the claims recite abstract ideas, and do not integrate said abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to 2018/0001184 (Tran et al.) discloses that receipt of “bio-ledger” information at [0003], wherein data may include genetic information and treatment data etc…is a data gathering element that is routine, well-understood and conventional in the art.  Further, the prior art to Lin et al. (Environments (2017) Vol. 4:13 pages) teach blockchain system structures for example, for agricultural use.  (Lin et al.; Figures).  As such, activities such as data gathering in the blockchain environment do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Computer limitations: With respect to claims 1-10 and 12-19, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  This is further exemplified in the prior art to, for example, 2018/0001184 (Tran et al.) which teaches that computing elements are routine, well-understood and conventional in the art.  The specification also notes that computer processors and systems, as example, are commercially available or widely used. The additional elements are set forth at such a high level of generality that they can be met by any general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-10 and 13-19 have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that “claims 1-10 and 12-18, as amended, are not directed to an abstract idea” (note: it is assumed herein that Applicant intends 1-10 and 12-19 with respect to the filed response).  Applicant places emphasis on the steps in claim 1 directed to “obtaining at the bio-smart device one or more communication, security and/or cryptographic parameters from an intermediary device to be worn and/or carried by the particular individual” as now amended in claim 1.  Applicant submits that “the purported judicial exception is integrated into a practical application”.  
	It is respectfully submitted that this is not persuasive.  The step of “obtaining…communication, security and/or cryptographic parameters” is one that is a step of “gathering data” from an intermediary device.  There are, however, no particular steps for example operates in any fashion that is different from a conventional computing system to provide the information to the bio-smart device.  The step is one of obtaining, at the bio-smart device, information from the intermediary device.  The intermediary device does not function further to affect the operation of a computer and thus cannot be said to provide a “practical application” under 2A, Prong Two.  Rather, the additional element that is the intermediary device merely provides information for operation of the recited judicial exceptions in the claim.  
	2.  Applicant further includes that steps of claim 1 “go beyond generally linking the use of a judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exceptions, as is clearly shown in the patent application, as filed” Applicant then points to Fig. 3d of the application and further pulls out paragraphs [0058]-[0062] as “describ[ing] example embodiments for enabling secure communications between external devices (e.g., bio-smart device 900) and an individual’s biolegder (e.g., bio-ledger databases 492) and/or biosphere ledger (e.g., biosphere database 494) stored at a storage device (e.g., secure storage device 400) via a portable computing device (e.g., intermediary device 700) (emphasis added by Applicant to refer to portions of the Specification).  Applicant further explains that claims 1-10 and 12-19 include “an additional element that applies the purported judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment”.  
	It is respectfully submitted that this is not persuasive.  Applicant has pointed to paragraphs [0058]-[0062] and placed emphasis on “an intermediary device, such as an intermediary device 700, may be worn and/or carried, for example, by an individual…” and that the parameters may be utilized by electronic devices, such as a bio-smart device 900 and/or intermediary device 700, to access bio-ledger and/or biosphere ledger entries to a particular individual”.   However, the instant claims fail to include any steps whereby the input of information from an intermediary device affects the operation of any bio-smart device beyond the operation of “getting data”.  There are no steps whereby the “intermediary device” , for example, changes the functioning of the general computing elements of the bio-smart device (i.e., an improvement to the functioning of a computer); there are no steps that, for example, implement the judicial exception (i.e., tracking the behavioral profile and identifying or predicting a change in omic state based on ledger entries) in conjunction with a particular machine that is integral to the claim; there are no steps, for example, wherein a transformation or reduction of an article to a different state or thing is realized.  
	The portions of the Specification to which Applicant exemplifies herein are directed to the communication between the bio-smart device and, for example, a storage device or with the intermediary device.  However, the instant claim limitations do not appear to reflect said options.  Rather, the claims include only steps whereby the intermediary device generally provides parameter data and the storage device is a repository for storing behavioral profile content.  Neither operations provide for steps beyond general linking of the devices to data gathering and do not appear to provide integration of the practical application.  It is suggested that if Applicant intends the intermediary device and/or the storage application of the instant claims as providing additional elements that provide practical application, that the claims be amended to reflect said operations.  For example, Applicant includes that “the specification describes example embodiments for enabling secure communications between external devices…(page 21 of response).  
	3.  Applicant further states that “under 2B, the claims (e.g., claims 1-10 and 12-19) amount to significantly more than the judicial exception.  In several ways, claimed subject matter represents improvements over existing technology, and thus, claimed subject matter is not merely well-known, routine or conventional” (emphasis added by Applicant).  Applicant further includes that the claimed subject matter directed to reading from and/or writing to entries of a bio-ledger and/or biosphere ledger of a particular individual stored at a secure storage device based at least in part on one or more communication, security and/or cryptographic parameters obtained from an intermediary device worn and/or carried by the particular individual” etc… Applicant submits that this represents “improvements over existing technology, and thus, claimed subject matter is not merely well-known, routine, or conventional”.
	It is respectfully submitted that this is not persuasive.  Applicant has not demonstrated the supposed “improvement” to technology whereby the steps of “obtaining…signal packets comprising one or more parameters…signal packets includes communication, security and/or cryptographic parameters…obtaining…one or more signals and or states representative of output…processing signals to generate…behavioral profile content…storing…behavioral profile content” provide for improvement over conventional computing operations of getting data (in the form of signals) such that behavioral profiles are generated.  Applicant is reminded that the improvement to technology comes from the steps “in addition” to the judicial exceptions in the claim.  For example, the courts have found limitations such as improvements to the functioning of the computer as “significantly more” in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (the case turned on the modification of conventional Internet hyperlink protocol to dynamically produce dual-source hybrid webpages).  Other “improvements” have been, for example, those realized by adding limitations that were specific to and other than what is well-understood, routine, and conventional activity in the field or adding unconventional steps that confine the claim to a particular useful application, such as in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (said case included a non-conventional and non-generic arrangement of computer components for filtering Internet content).  The instant claims, however, as currently recited, include steps that are akin to mere data gathering as the “additional elements” in the context of a generic computing environment.  
	With respect to the above, the instant claims remain ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.  Claims 1-10 and 12-19 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2018/0001184 to (Tran et al.; IDS reference).  It is noted that reference features are italicized in the rejection below. Underline represents newly presented claim limitations. The instant rejection is maintained from the previous Office Action and any newly recited portions herein are necessitated by claim amendment. 
With respect to Claims 1 and 12, the prior art to Tran et al. discloses a method and system comprising (the method of Tran et al. includes using a DNA sequencer for genetic information; aggregation of genetic information, environmental information, treatment data, and treatment response in a patient population [0003]):
	receiving, at a communication interface of a bio-smart device from secure storage via a network, one or more signal packets comprising one or more parameters representative of one or more entries of a bio-ledger or one or more entries from a biosphere ledger, or a combination thereof, for a particular individual, wherein the obtaining the one or more signal packets includes obtaining at the bio-smart device one or more communication, security, and/or cryptographic parameters from an intermediary device to be worn and or carried by the particular individual and initiating communication with the secure storage device based, at least in part, on the one or more communication, security and/or cryptographic parameters; (Tran et al. disclose transmission, analysis and/or storage of information through secure network means [0307]; Tran et al. disclose provision of a network; facilitation of secure treatment for cancer through a community server [0342]; Tran et al. disclose a data storage facility and ledger [0382]-[0383]; Tran et al. further disclose a system to capture epigenetic information pertaining to modifications due to environmental conditions, life expectancies and again [Fig. 13; [0135]; Tran et al. disclose obtaining clinical data from one or more laboratory test equipment; obtaining genetic information from genomic equipment and storing genetic information including marker information over time and saving said data to a clinical data repository [0318]); Tran et al. further disclose bio-smart devices such as fitness devices or mobile phones [0318]; Tran et al. disclose communication devices, such as smart phones, mobile phones, PDAs, portable media players, wearable devices, HMDs, electronic clothes, smart watches etc…[0032]; said devices can transmit personal communication data remotely from a network, for example [0032]; devices may transmit encrypted information for security purposes [0045]);
	obtaining, from one or more sensors, one or more signals and/or states representative of sensor output utilizing, at least in part, one or more processors of the bio-smart device (Tran et al. disclose obtaining behavioral data from social network communications and mobile device usage patterns [0325]-[0326]; Tran et al. disclose detection, acquisition and/or processing user information that includes physiological information and non-physiological data associated with a user via sensors and other devices [0438]; Tran et al. discloses the use of a camera, for example, to detect facial expression wherein emotions of anger, contempt, disgust etc…are captured. Alternatively, markers for emotional arousal including galvanic skin response may be measured [0625]); 
	processing one or more signals obtained from the one or more sensors to generate one or more signals and/or states representative of behavioral profile content for the particular individual utilizing, at least in part, the one or more processors (Tran et al. disclose a collection of nongenetic attributes that include physical, behavioral, situational and historical attributes…which can be referred to as an “attribute profile” for an individual [0135]-[0137], Fig. 13A; Tran et al. further disclose that emotional health may be detected via email, mobile phone usage patterns, including frequency of messaging and social network communications [0333]-[0334]; Tran et al. disclose that determinations may be made via a processor to preprocess and transform the user information and the use of one or more machine learning techniques (e.g., support vector machine) to process the data to determine emotional state [0438]);
	storing the one or more signals and/or states representative of the behavioral profile content in at least one memory of the bio-smart device (Tran et al. disclose saving behavioral information into a health repository [0326] and [0438]);
	tracking the behavioral profile content for the particular individual over a period of time, utilizing at least in part, the one or more processors (Tran et al. disclose time stamping historical data and other time based markers associated with attributes [0137]; Tran et al. further disclose the tracking of emotional states [0438]);
	identifying or predicting, or a combination thereof, a change in omic state for the particular individual based at least in part on the one or more bio-ledger entries, the particular behavioral profile content, to the one or more biosphere ledger entries, or a combination thereof (Tran et a. disclose a system to predict a predisposition of a user toward developing a specific attribute of interest, which includes genetic and epigenetic attributes (i.e., pangenetic attributes) [0135];  Tran et al. disclose correlating emotional health with omic changes relating to genomic, proteomic, transcriptomics, nutrigenomic, and metabolomic conditions and further tracking omic changes to emotional health; Tran et al. disclose tracking physiological changes over time that includes determining dynamic trends related to physiological states during healthy and diseased states by correlation of patterns over time [0335]-[0340] and [0438]). 
	With respect to Claim 2, wherein the one or more bio-ledger entries comprises content representative of one or more omic states of the particular individual at one or more respective points in time and wherein the one or more biosphere ledger entries comprise behavioral content, environmental content, or lifestyle content, or a combination thereof (Tran et al. disclose omic changes in the subject are tracked over time [0337]; obtaining health data from fitness devices or from mobile phones [0318]; Tran et al. disclose in [0046] that exercise is one possible embodiment of a lifestyle content of the biosphere ledger).
	With respect to Claims 3 and 17 wherein the one or more bio-ledger entries includes one or more parameters indicative of particular bio-markers associated with particular gene expression for the particular individual (Tran et al. disclose a marker may be gene expression [0519]).
With respect to Claims 4 and 15, further comprising writing one or more parameters representative of the behavioral profile content to the bio-ledger and/or the biosphere ledger for the particular user at least in part by transmitting a signal packet comprising the one or more parameters of the behavioral profile content from the bio-smart device to the secure storage device for storage in the bio-ledger and/or biosphere ledger utilizing, at least in part, the communication interface ( Tran et al. disclose saving the behavioral data into a health data repository separate from the clinical data repository [0326].
With respect to Claims 5, 6, 13 and 14, wherein the receiving the one or more signal packets comprising the one or more bio-ledger entries and/or biosphere entries from the secure storage device and/or writing the one or more parameters representative of the behavioral profile content to the secure storage device includes obtaining one or more communication, security, and/or cryptographic parameters from an intermediary device and initiating communication with the secure storage device based, at least in part, on the one or more communication, security, and/or cryptographic parameters, preferably further comprising adjusting allocation of one or more computing resources of the bio-smart device based, at least in part, on the one or more entries from the bio-ledger and/or the biosphere ledger for the particular user (Tran et al. disclose a distributed, consensus-based ledger; secured transaction in a blockchain, which involves intermediary devices [0307], [0383]-[0391]; Tran et al. further disclose communications between base station and server are encrypted to protect patient identifiable information and other private details of the person [0561]).
With respect to Claims 7 and 18, wherein the identifying or predicting, or the combination thereof, the change in omic state for the particular individual includes training a machine-learning device, system, or process, or a combination thereof, of the bio-smart device to identify one or more relationships between the particular behavioral profile content or the one or more biosphere ledger entries, or a combination thereof, and one or more changes in omic state for the particular individual based, at least in part, on the one or more bio-ledger entries, the particular behavioral profile content, or the one or more biosphere ledger entries, or the combination thereof (Tran et al. disclose that the system includes machine learning techniques [0360], [0438]).
With respect to Claims 8 and 9, wherein the one or more processors includes one or more behavioral processing units, and wherein the processing the one or more signals obtained from the one or more sensors to generate the one or more signals and/or states representative of the behavioral profile content comprises processing, utilizing the one or more behavioral processing units, the one or more signals obtained from the one or more sensors to normalize, filter, and/or combine the one or more signals to prepare the one or more signals for one or more machine-learning operations (Tran et al. disclose emotion determination may include using a processor to preprocess and transform the user information, and use one or more machine learning techniques to process the transformed data to determine the emotional state [0438]); AND more preferably wherein the processing the one or more signals obtained from the one or more sensors to generate the one or more signals and/or stales representative of the behavioral profile content includes performing one or more machine-learning operations on the one or more signals obtained from the one or more sensors to generate the behavioral profile content or to detect a change in the behavioral profile content, or a combination thereof (Tran et al. disclose performing deep learning on the clinical and health data repository [0360], [0438]).
With respect to Claims 10 and 19, further comprising generating one or more parameters representative of one or more recommended actions directed to improvement of a future omic state of the particular individual based, at least in part, on the identified and/or predicted change in omic state for the particular individual, on the behavioral profile content, on the one or more bio-ledger entries, or one or more biosphere ledger entries, or a combination thereof (Tran et al. disclose decision support system [0327]; Tran et al. further include presenting the corrective action and result from a doctor and recommending an action to reduce risk from the predicted health condition [0331]).
With respect to Claim 16, wherein the one or more entries of the bio-ledger to include omic content to include one or more parameters representative of one or more omic states of the particular individual at one or more respective points in time (Tran et al. disclose historical attributes can be integrated within the genetic, epigenetic, physical, behavioral and situational categories [0136]; Tran et al. further disclose tracking omic changes to physiological changes in the subject over time [0337].) 
As such, the prior art to Tran et al. anticipate each of claims 1-10 and 12-19.  The prior art is relied upon herein for the teachings in the entirety of the disclosure. 
Response to Applicant’s Arguments
	1.  Applicant states that the prior art to Tran et al. does not disclose “obtaining at a communication interface of a bio-smart device from a secure storage device via a network, one or more signal packets comprising one or more parameters representative of one or more entries of a bio-ledger or one or more entries from a biosphere ledger, or a combination thereof, for a particular individual, wherein obtaining the one or more signal packets includes obtaining at the bio-smart device one or more communication, security and/or cryptographic parameters from an intermediary device to be worn and/or carried by the particular individual and initiating communication with the secure storage device based, at least in art, on the one or more communication, security and/or cryptographic parameters”.
	It is respectfully submitted that this is not persuasive as outlined above in the rejection.  Said rejection is modified as necessitated by claim amendment.  Tran et al. specifically identify a myriad of “intermediary devices” that provide for communication parameters, security parameters and/or cryptographic parameters, as exemplified at least at paragraphs [0032] and [0045], and outlined above.  Tran et al. is relied upon herein for all of the teachings disclosed therein.  

Conclusion
	No claims are allowed.
	Claim rejections under 35 USC 103 are withdrawn in view of the claim cancellations herein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631